Citation Nr: 1341367	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  07-39 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for bilateral pes planus, to include an evaluation in excess of 10 percent prior to July 21, 2009, and an evaluation in excess of 30 percent as of October 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 
INTRODUCTION

The Veteran had active service from October 1978 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claim of entitlement to an evaluation in excess of 10 percent for bilateral pes planus.  

This issue was previously remanded by the Board in December 2009 for further evidentiary development.  Immediately prior to that in a November 2009 rating decision, the RO granted a temporary total rating for convalescence from July 21, 2009 until September 30, 2009, based on surgical treatment and then evaluated the Veteran's bilateral pes planus as 10 percent disabling effective October 1, 2009.  Subsequently, effective as of October 1, 2009, the Veteran's evaluation was increased to 30 percent in a January 2011 rating decision.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The claim was again remanded by the Board in April 2011 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is again necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, the Board notes that the Veteran indicated during February 2011 VA treatment that he had applied for disability benefits through the Social Security Administration (SSA).  He reported that once these benefits were granted, he intended on moving to Chicago.  There is no indication that any records have been requested or obtained from SSA.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (providing that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

In addition, the record reflects that the Veteran was most recently afforded a VA examination regarding his bilateral pes planus in June 2010.  However, in a July 2013 statement prepared by the Veteran's representative, it was alleged that the Veteran believed his disability was more severe than the assigned rating values and that his condition continued to worsen.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As it has been more than three years since the Veteran's last examination, and since he has alleged that this condition is more severe than the assigned rating values would suggest and has continued to worsen, he should be afforded the opportunity to appear for a new VA examination to determine the current level of severity of his service-connected bilateral pes planus.  

As a final matter, the most recent evidence of medical treatment from a VA medical facility is dated February 2012.  Records prepared since this time should be obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since February 2012 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  Any records, either adjudicatory or medical, pertinent to the Veteran's reported claim for SSA disability benefits should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran should be scheduled for a VA feet examination to determine the current level of severity of his service-connected bilateral pes planus.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed and considered.  

All indicated tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's service-connected pes planus.  The examiner should specifically address whether there is evidence of pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

A complete explanation of the reasons for any opinion given must be provided, and the examiner should consider and discuss the Veteran's lay assertions regarding the severity of his service-connected bilateral pes planus.  

4.  After ensuring that all additional development has been accomplished (to include ensuring the adequacy of the examination report), readjudicate the claim on appeal in light of all of the evidence of record.  If an issue remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

